In Mandamus and Prohibition. On October 26, 2009, this court found Saint Torrance to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Torrance was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Upon review of the documents filed in this ease, the court finds the case to be without merit. Accordingly,
*1440It is ordered by the court, sua sponte, that the case is dismissed and all pending motions are denied as moot.